DETAILED ACTION
	
Allowable Subject Matter
Claims 5-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The prior art of record, taken alone or in combination, fails to disclose or render obvious an antenna system comprising, among other things, obtain one or more operational inputs while the antenna system is configured in each of the plurality of configurations; determining one of the configurations as a selected configuration of the antenna system based, at least in part, on the one or more operational inputs; and control operation of the donor-antenna sub-system and the server antenna subsystem to configure the antenna system in the selected configuration.
 	The closest relevant prior art of record, Lotter et al teach an antenna system comprising a donor antenna sub-system, a server antenna sub-system and a processor for optimizing the gain of the repeater.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Martek, Akhoondzadehasl et al., Almog, Lotter et al., Singh et al. and Ashworth et al. are cited as of interested and illustrated a similar structure to an antenna system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845